VEEDER, District Judge
(after stating the facts as above). Upon the facts stipulated the uniform course of authority requires the release of this vessel. The Parlement Belge, 5 P. D. 197; The Constitution, 4 P. D. 39; The Exchange, 7 Cranch, 116, 3 L. Ed. 287; Workman v. New York City, 179 U. S. 552, 566-570, 21 Sup. Ct. 212, 45 L. Ed. 314; Tucker v. Alexandroff, 183 U. S. 424, 440-46, 22 Sup. Ct. 195, 46 L. Ed. 264. I adopt as a statement of the controlling principle what was said by the Circuit Court of Appeals for the Fourth. Circuit in the recent case of The Attualita, 238 Fed. 909, 911, 152 C. C. A. 43, 45:
“For actions of the public armed ships of a sovereign, and of those, whether armed or not, which are in the actual possession, custody, and control of the nation itself, and are operated by it, the nation would be morally responsible, although without her conseixt not answerable legally in her own or other courts.”
Moreover, it appears that, although this vessel was carrying a general cargo, the cargo was carried for the benefit of the Argentine Republic, and as an incident to her voyage to this country to obtain coal and munitions for the use of the Argentine Republic.
A decree will issue, releasing the vessel from arrest.

<§=For other cases see same topic & KEY-NUMBEB in all Key-Numbered Digests & Indexes